DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 2/17/2022 has been received. Claim 35 is amended to overcome a previous rejection under 35 USC 112b. Claims 21-40 are pending. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 25, 27, 30, 35, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over VanDerWoude et al. (VDW, U.S. 8,234,722) in view of Klotz (U.S. 2005/0010992) and Kass et al. (Kass, U.S. 2016/0366968). VDW discloses the invention substantially as claimed and teaches a surgical apparel system including a peripheral device 38, said surgical apparel system comprising a surgical helmet 22 to be worn over the head of a wearer, said surgical helmet 22 comprising a face frame 32, said face frame 32 comprising a face frame 32 having a distal surface and a first coupling member 70 coupled to the face frame chin bar with the first coupling member comprising a magnetic material; a surgical garment 50 configured to be at least partially disposed over said surgical helmet to provide a microbial barrier between a medical environment and the wearer (col.3, bottom to col.4, lines 1-6 disclose the garment/shroud formed from barrier fabric to prevent fluids and particulate from passing through the garment), said surgical garment 50 comprising a transparent face shield 60, a first attachment element 68 comprising magnetic material, said first attachment element comprising a head (end of 68 that is attracted and retained to 70) having a proximal surface, said head configured to removably engage said first coupling member 70 when said surgical garment 50 is at least partially disposed over said surgical helmet 22; and wherein said proximal surface of said head (end of attachment element 68) is positioned proximal to said distal surface of said face frame when said first attachment element 68 engages said first coupling member 70. VDW teaches the face frame 32 comprises a chin bar as shown in Figure 2 and disclosed in column 5, lines 4-6. VDW teaches the first coupling member 70 and first attachment element 68 may be formed of magnetic material as magnets may be formed of magnetically attractive material. The face shield 60 comprises an upper portion, lower portion, first surface, and opposing second surface as in Figure 1. For claim 35, VDW teaches a second coupling member 70 disposed within the face frame chin bar, the coupling member 70 comprising the magnetic material as the first coupling member, and a second attachment element 68 for removably engaging the second coupling member when the surgical garment is at least partially
disposed over the surgical helmet such that a proximal surface of a head of the second coupling member 70 is positioned proximal to the distal surface of the face frame when the second attachment element engages the second coupling member (Fig.4 shows the elements 68 retained by respective coupling members 70). For claim 36, VDW teaches the surgical helmet system comprising a ventilation assembly 36 configured to facilitate performance of the individual wearing the surgical helmet system during a surgical procedure.
However, VDW doesn’t teach the face frame distal surface defines a recess in the distal surface and the first coupling member disposed within the recess and the second coupling member disposed in a second recess, and the first coupling member having a distal surface positioned proximal to the distal surface of the face frame, and the first coupling member is disposed within a recess defined in said chin bar such that said distal surface of said first coupling member is positioned proximal to a distal surface of said chin bar. VDW also doesn’t disclose the first coupling member comprising one of a ferromagnetic material or magnetic material, with the first attachment element comprising the other of the ferromagnetic material or the magnetic material. Klotz teaches a surgical helmet 30 with a face frame having first magnetic coupling members 40 as disclosed in paragraph 50- “elements 40 can be embedded within the chin bar so that the surface of the magnet is generally contiguous with the surface of the chin bar”. The elements 40 are formed of a magnetic material and oriented for coupling with elements 58 on the face shield 50 and paragraph 57 discloses the mounting structure is self-aligning so that the face shield remains centered in its proper position over the face opening 44 and also allows for single-handed mounting or removal of the face shield. The embedded structure is considered to define a recess in the distal surface of the face frame/chin bar in that the coupling members are surrounded by the frame material and the distal surface of the coupling member 40 is positioned proximal to the distal surface of the face frame. For claim 27, VDW is modified by Klotz such that a proximal surface of the first attachment element 68 defines a coupling recess on a wearer side of the microbial barrier and is configured to removably engage the first coupling member on the surgical helmet. The recess is considered as shaped to resist decoupling of the surgical garment from the surgical helmet in response to a lateral force being applied to the surgical garment in that the material of the frame/chin bar surrounds the first attachment element, with a proximal surface of the attachment element being exposed for engaging with the first coupling member of the surgical helmet, and therefore the recess is expected to resist decoupling to some degree due to the magnetic field and recessed shape. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify VDW such that the face frame distal surface defines a first recess and second recess in the distal surface of the chin bar with the first coupling member disposed within the first recess and the second coupling member disposed within the second recess in that Klotz teaches this first coupling member and second coupling member held within recesses allows for coupling with the face shield to retain the face shield in its proper position over the face opening of the surgical helmet and also allows for single-handed removal or mounting of the face shield from the chin bar.

VDW discloses the invention substantially as claimed, including a first coupling member comprising a magnetic material and a first attachment element comprising a magnetic material. VDW doesn’t teach the first coupling member comprising a ferromagnetic material and the first attachment element comprises a magnetic material, or the first attachment element comprising a ferromagnetic material and the first coupling member comprising a magnetic material. VDW teaches the first attachment element and first coupling member formed from magnetic material or magnetically attractive material as established above. Kass teaches a helmet body 12 coupled to goggles 14 using magnetic or ferromagnetic fasteners 26,86 and as in paragraph 47, teaches that magnet 26 may be replaced with ferromagnetic material that can magnetically couple with magnet 86 of the helmet body 12. The first coupling member will magnetically couple with the first attachment element when one of the element and member comprises magnetic material and the other of the element and member comprises ferromagnetic material, with the magnetic material and ferromagnetic material being interchangeable between the attachment element and coupling member. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify VDW’s first attachment element to form from magnetic material or ferromagnetic material and to modify the first coupling member to form from magnetic material or ferromagnetic material such that retention of the shield to the helmet is accomplished when ferromagnetic material and magnetic material are employed, regardless of relative positions of the material as taught by Kass.
Claims 22-24, 26, 37, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over VDW in view of Klotz and Kass, as applied to claim 21 or claim 36 above, and further in view of Isham et al. (Isham, U.S. 10,384,084). VDW discloses the invention substantially as claimed including the first coupling member comprising ferromagnetic material or magnetic material and the first attachment element comprising ferromagnetic material or magnetic material. VDW also teaches the ventilation assembly 38 disposed in a housing 28 defining a void in that interior portions such as grid 54 of the housing define spaces or gaps. VDW doesn’t teach the surgical helmet further comprises a sensor disposed within said face frame, the sensor positioned adjacent to the first coupling member and positioned to detect when said first attachment element of said surgical garment is coupled to said surgical helmet by detecting the presence of said first attachment element adjacent to said first coupling member. VDW doesn’t teach the sensor is a Hall-Effect sensor configured to detect changes in the magnetic field surrounding said first coupling member based, at least in part, on the proximity of said first attachment element to said first coupling member. Isham teaches a surgical helmet 20 with a face shield 18 and a face frame 26,28 surrounding the shield, the frame including magnetic fasteners 48 configured to couple to magnetic fasteners 58 on the shield/garment 18 (col.4, lines 37-39 disclose the fasteners 58 may be mounted to the face shield 18). Paragraph 31, lines 29-50 disclose that a hall-effect sensor may be positioned adjacent to magnetic fasteners to detect changes based on the absence or
presence of a magnetic field created by attaching and/or removing the garment 12 from the helmet 20. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify VDW to provide the hall-effect sensor as taught by Isham, to provide a detection means for monitoring an interface between the garment/face shield and the face frame for desired protection.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 28, 29, and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s remarks of 2/17/2022 have been fully considered. Applicant submits that Klotz fails to teach the missing features of VanDerWoude (VDW) as follows: “a first coupling member disposed within said recess and having a distal surface positioned proximal to said distal surface of said face frame…wherein said proximal surface of said head is positioned proximal to said distal surface of said face frame when said first attachment element engages said first coupling member”.  Applicant further submits that Klotz’s “elements (40) can be embedded within the chin bar so that the surface of the magnet is generally contiguous with the surface of the chin bar” and “the teaching of Klotz are in contrast to which is claimed by applicant and teaches away from what is recited in claim 21” and “This teaches and/or discloses positioning the surface of the element (40) to be flush, creating a flat or continuous surface with the chin bar.” Applicant points to Figures 16A,B and 22A as illustrative of this claimed structure and also submits “By contrast, Applicant recites in claim 21 that the distal surface of the coupling member [on the helmet] is positioned proximal, i.e. below, to said distal surface of said face frame.” The examiner disagrees with applicant’s characterization of the Klotz reference as it is applied against the aforementioned limitations recited in independent claims 21, 36, and 40 in that Klotz’s element 40 is disposed within a recess of the face frame and the examiner agrees with the applicant that the element’s distal surface is disclosed as “generally contiguous with the surface of the chin bar” as in col. 7, lines 5-10, and is not positioned below the distal surface of the face frame. However, the claims don’t require that the distal surface is positioned below the distal surface of the face frame and an orientation of the distal surface of the coupling member below the distal surface of the frame is not considered as equivalent to an orientation of the distal surface positioned proximal to the distal surface of the frame. Klotz’s coupling member’s distal surface is considered as positioned proximal to the distal surface of the frame in that although the element’s surface is generally contiguous with the surface of the chin bar, it is also proximal to the distal surface of the frame/chin bar.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/KATHERINE M MORAN/Primary Examiner, Art Unit 3732